Citation Nr: 0120013	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97-34 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, 
New York


THE ISSUE

Entitlement to service connection for chronic headaches, 
claimed as residuals of head trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel
INTRODUCTION  

The veteran had active military duty from May 1992 to 
November 1996 and served in support of operations Desert 
Shield and Desert Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 RO rating decision 
which denied entitlement to service connection for headaches, 
claimed as residuals of head trauma.  

The veteran's sworn testimony was obtained both before a 
hearing officer at the RO in April 1998, and before the 
undersigned Member of the Board sitting at the RO (Travel 
Board hearing) in May 2001.  


FINDING OF FACT

Chronic headaches due to service, or an in-service head 
injury, are not shown.  


CONCLUSION OF LAW

The veteran does not have chronic headaches, claimed as 
residuals of a head injury in service, which were incurred 
in, or aggravated by, active military service.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran was provided various VA examinations in April 1997, 
including for cranial nerve impairment.  Treatment notes have 
also been obtained.  Additionally, the notice provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA) have been 
met.  In the statement of the case (SOC) and supplemental 
statement of the case (SSOC) provided to the veteran and his 
representative, they were advised of regulatory provisions 
pertaining to his claim of service connection for headaches, 
claimed as residuals of a head injury, and thus, the evidence 
necessary to substantiate his claim.  

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1111, 7104 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.102, 3.303(d) (2000).  

The veteran asserts that he has had chronic headaches since a 
1992 in-service head injury while on active duty, sustained 
when a 20-30 pound weight fell on his head, hitting him so 
hard that he was knocked to the ground and rendered 
unconscious for five minutes.  

The veteran's service medical records, dated from May 1992 to 
August 1996, show a two month history of first wearing 
glasses for distance vision upon his entry into service, with 
subsequent correction, but to no better than 20/40.  He 
received hospital treatment in November 1992 for a 
"contusion" and a "mild concussion" when a "10-15" pound 
metal plate fell on the frontal area of the veteran's head.  
On hospital examination, notation was made of the veteran's 
report that he had had no loss of consciousness.  Rather, the 
veteran reported that he was initially stunned, but this 
"immediately cleared."  At that time, the veteran reported 
some increase in headaches when driving a truck.  The 
examiner noted no bony deformity, the neck was supple, and 
lungs were clear.  The examiner suggested the veteran use 
Tylenol for any headaches.  The assessment was contusion and 
mild concussion.  

The remaining service medical records show no complaint, 
treatment for, or diagnosis of chronic headaches for the 
remaining four years of his active duty.  In June 1995, the 
veteran was seen for pain in the back of the neck, diagnosed 
as an adjustment disorder.  Treatment records also show 
treatment for myopic astigmatism, defective vision.  On 
separation examination in August 1996, no headaches were 
found or reported.  Notation was made of the veteran's 
history of defective bilateral distance vision, corrected to 
20/40.  Significantly, on report of medical history at 
separation from service, the veteran specifically denied any 
periods of unconsciousness, or frequent or severe headaches, 
he indicated that he was in good health, and he reported 
taking no medications.  The veteran gave a history of getting 
hit in the head by a metal plate in 1992, but added that this 
included "[n]o loss of consciousness, taken to hospital, and 
released the same day."  The veteran also denied any history 
of disturbances of consciousness or any other significant 
medical or surgical history.  

The post-service medical evidence is similarly devoid of 
diagnosis of any chronic headaches.  On VA cranial nerve, 
muscle, neck, and spinal examinations in April 1997, the 
veteran indicated that he made a full recovery after being 
hit with a metal plate, other than neck pain.  No diagnosis 
of chronic headaches was given.  The veteran's reported 
medical history included his having lost consciousness for 5-
minutes when the metal plate fell on his head in 1992.  

An undated lay statement of R. S. indicates that he served 
with the veteran and noticed and recalls that the veteran 
took Tylenol for headaches at the direction of his doctor.  

At his personal hearing in April 1998, the veteran testified 
that the metal weight which fell on his head was 25 to 30 
pounds, that it knocked him to the ground, where he lost 
consciousness for three to four minutes, and that he had 
headaches since that time to the present, including follow-up 
treatment while still in service.  

VA treatment record dated from April 1997 to November 1999 
show no treatment for headaches, other than notation in April 
1998 that the veteran was status post head, neck and back 
injury in service, in 1992.  He had no complaints or neck 
deformity.  National Guard treatment records reflect that the 
veteran was seen in February 1996 with a two week of history 
of neck pain, radiating to the face.  The impression was 
muscle tension headache.

At his May 2001 Travel Board hearing, the veteran testified 
that the only treatment he has received for headaches has 
been self-medication and a few times at the VA.  

The veteran's claim of service connection must be denied as 
against the weight of his service medical records and post-
service medical records which are negative for any treatment 
for or diagnosis of chronic headaches in service, or on 
present examination.  While in certain circumstances, lay 
evidence of a nexus between present disability and the post-
service symptomatology may be enough to support a claim, 
without evidence of any current diagnosis of chronic 
headaches, the veteran's claim must be denied.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  In finding so, the 
Board has given due consideration to the idea that symptoms, 
not treatment, are the essence of any evidence of continuity 
of symptomatology.  Savage, 10 Vet. App. at 496.  However, 
the evidence of record is devoid of any complaints or 
treatment for any chronic headaches following his 1992 head 
injury.  Additionally, the veteran's recent description of 
the fact and circumstances of his November 1992 head injury 
vary considerably from the documented facts contained in his 
service medical records.  Significantly, while the veteran 
reports being knocked unconscious by the blow of a 25 to 30 
pound weight, the contemporaneous in-service hospital 
treatment records of November 1992 show that the veteran then 
denied ever being unconscious, and that the metal disc was 
considerably lighter, that is, initial records show the 
veteran said it was 10 to 15 pounds.  Moreover, the post-
service medical evidence shows little, if any, treatment for 
headaches, and no chronic headaches were diagnosed on VA 
examinations in April 1997.  The lay statement from R.S. 
indicates that the veteran has continued to have headaches 
and sought medical treatment therefor, although in an 
unspecified time period.  The Board has considered this 
statement, but finds that it does not present competent 
evidence for relating headaches to an inservice head injury.  
The veteran's representative has also requested that the 
veteran be afforded an adequate VA examination.  The Board 
finds that the April 1997 examination was adequate.  At the 
cranial nerves examination, the examiner recorded the 
veteran's history of the head injury inservice.  The veteran 
also reported a full recovery therefrom, other than 
occasional radiating neck pain.  The examiner diagnosed 
cervical facet syndrome, lower, C5-6, C7-T1, bilaterally, 
secondary to whiplash injury, status post blow to head.  (The 
veteran is service connected for cervical strain with 
cervical facet syndrome.)  The veteran's failure to give a 
history of headaches at the examination does not provide a 
basis for a finding that the examination was inadequate.  As 
such, it is the lack of clinical evidence of any current 
diagnosis of chronic headaches which weighs heavily again the 
instant claim on appeal.  This was the basis for the RO's 
denial of the claim and while the Board is not denying the 
claim herein because it is not well grounded, the Board's 
denial is essentially for the same reasons as articulated by 
the RO.

Accordingly, with consideration of the negative service and 
post-service medical evidence, the veteran's recent reports 
of a medical history which contradicts  his earlier reported 
history and the contemporaneous (1992) service medical 
records, and the lack of demonstration of any current 
diagnosis of chronic headaches by any objective medical 
evidence, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
chronic headaches, and the claim must be denied.  


ORDER

The claim of service connection for chronic headaches, 
claimed as residuals of head trauma, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

